OFFICEOFTHiXA'ITORNRYQENE~OF~
-7                    AUSTIN
          "The court &a.?.1have mwer to Ii11 vacan-
    afe# fo thk orhm     ai8 County J&se, Couuty
    Clerk, 8herl$f, County Attorney,  County Tmasurcr,
    County Surkyor, County Hide Inspootor, Assoasor
    Of Tame, Colleotoc of luas, Justioes o-ct2e
    Poaoe, Constablecr,and County Su~arintendeat of
    Publio InfHzuti$ioa. &oh vtoa%oi4s lrhallbe
    filled by.a ahjority vote 'or the mar&era of
    aaid’~ourt(  present aud rotfng. MU the porsm
    ohoeea ahall hoia.orrioe until the next ,rtneral
    sleetloll."

          Article 292T, Revleti Olvli Statutes, 1925, proridorr
          'No.poraon ehdu:    b ellwble to cay State,
    oounty, prroindt 05 munloip~l omar         in this
    State unlesd.he shnll be~ellgibls to hold office
    unaer the Censtltutlon or thfe state, and unless
    ho @hall have rsoideU'l5 this State for the
    period of twepm aohtb and 8%~ months 5.nthe
    aountp,'prooldot,     or nunioipalttp, in whbh he
    uffere himeelf 6~ a dan&iate, next prm5Uing
    any general or 8peoia.leliotion,       ana shen hare
    beat an aohal bona fld.eoitlsaa of e+id 'county,
    preotnatg 'err,atuzbi    lity  ior aor   Uaaa sir
    month&                 E4 118ible to hold office
    eha$l evef"h%%name            plaoed upon the ballot
    at any general or apeoial ele~tioa,       or at ay
    primary eleotion,whore      oandidates are aolooted
    under primary election .lars a? ttis State; n&a
    ~110such tnslfgible~canQidste shall ever be
    voted u;1on,nor have votao oountea for,tia, at
    any such ~eners~. speaial, or .prlzmryelsotion."

           It ia to be observed that there is no roqtireamnt
in the above etatutory and oonatitutlcnal provisions   chat a
parson must have a poll tax b&ore ha la ~ualifled to aoaej&
the~orfloe  of juetioo or the geaoe r$hentend836 hL2. &Irthar,
w4 have been unable to ~litul any such reqdreze!G  13 any of the
lana of this Stste with regard to tnis particular bXfoe.
          3%~ nature ana >wpoee of a poll tay 14 t&at of a
neaeeoary prerequleite to the ri@t cf certoln GWJaatea
olassee to vote. Unleee otherwiae ?rcvidca, the oftlce of
the poll tix is not t+tt of a neoeseary prerequisits to
    746




-